Citation Nr: 9913016	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-51 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Propriety of the initial noncompensable evaluation 
assigned for lumbar spine disability.  

2.  Propriety of the initial noncompensable evaluation 
assigned for the right knee disability.  

3.  Propriety of the initial noncompensable evaluation 
assigned for left knee disability.  

4.  Service connection for an abnormal liver, claimed as due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1988 to March 1994.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which granted service connection for lumbosacral strain, 
right knee, and left knee disabilities, and assigned 
noncompensable (zero percent) evaluations for each of the 
three disorders.  The veteran timely appealed the assigned 
evaluations.  The Board notes that the RO adjudicated the 
claims as increased rating claims.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issues as involving the propriety of the 
initial evaluations assigned.  

The appeal also includes the issue of entitlement to service 
connection for an abnormal liver, initially denied in April 
1996.  The RO again denied the claim in March 1998, on the 
basis that new and material evidence had not been presented 
to reopen the claim for service connection.  The veteran 
timely appealed the latter determination.  However, in view 
of the unique circumstances pertaining to this issue, and the 
appellant's contentions (as addressed in the REMAND following 
the ORDER portion of the decision on the increased rating 
claims), the Board finds that the issue should be 
characterized as entitlement to service connection for an 
abnormal liver, claimed as due to undiagnosed illness.

The Board notes that during the pendency of the appeal, in 
October 1996, the veteran requested a hearing before a Member 
of the Board in Washington, D.C.  An appropriate hearing was 
scheduled, and notice was issued to the veteran informing him 
of the date, place and time of the hearing; the hearing 
notice was not returned by the U.S. Postal Service as 
undeliverable.  However, the veteran failed to show up for 
the hearing.  No request for rescheduling the hearing has 
been received.  Under these circumstances, the request for a 
Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702 
(1998)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.  

2.  Service-connected lumbar spine disorder, currently 
diagnosed as mechanical low back pain, is manifested by 
complaints of occasional pain, approximately one episode per 
month, with some evidence of minimal limitation motion of the 
lumbar spine (without pain), and some mild decrease in 
lordosis; but lumbar alignment is normal, no muscle spasms 
are shown, and no degenerative changes or disk disease is 
shown on X-ray studies.  

3.  Service-connected right and left knee disabilities are 
each manifested by not more than slight limitation of motion, 
crepitus without resulting functional impairment, and 
complaints of occasional pain and swelling; more recent 
evidence demonstrates an improved overall condition, normal 
x-rays, and there is no objective evidence of painful motion, 
subluxation or instability. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
service-connected lumbosacral spine disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (1998).  

2.  The criteria for a 10 percent disability evaluation for 
service-connected right knee osteoarthritis are met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1- 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260 and 5261 (1998).  

3.  The criteria for a 10 percent disability evaluation for 
service-connected left knee osteoarthritis are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1- 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260 and 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims concerning the 
evaluations assigned for his back and knee disorders are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also finds that all relevant evidence for an equitable 
disposition of the claims adjudicated on the merits herein 
has been obtained, and that no further assistance to the 
veteran is required to comply with VA's duty to assist him 
pursuant to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's entire history is reviewed when making 
disability evaluations, as are all potentially applicable 
diagnostic codes, whether raised by the veteran or not.  See 
38 C.F.R. § 4.1 (1998); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held, the rule of Francisco, that 
the current level of disability is of primary importance when 
assessing an increased rating claim, applies.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  The March 
1998 supplemental statement of the case reflects 
consideration of the assigned evaluations in light of 
evidence received (i.e., the report of a January 1998 VA 
orthopedic examination) after the initial adjudication and 
statement of the case.  Thus, the RO effectively considered 
the appropriateness of its initial evaluation under the 
applicable rating criteria in conjunction with the submission 
of additional evidence at various times during the pendency 
of the appeal.  The Board considers this to be tantamount to 
a determination of whether "staged ratings" were 
appropriate; thus, the Board finds that a third remand of the 
case would not be productive, as it would not produce a 
markedly different analysis on the RO's part, or give rise to 
markedly different arguments on the veteran's part

A.  Lumbosacral Spine

The veteran's service-connected low back disability has been 
characterized as lumbosacral strain, and is currently 
evaluated as noncompensably disabling, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  Under this diagnostic 
code, a noncompensable evaluation is assigned for slight 
subjective symptoms only.  A 10 percent evaluation may be 
granted with a showing of characteristic pain on motion.  If 
muscle spasm on extreme forward bending or loss of lateral 
spine motion is demonstrated, a 20 percent rating may be 
assigned.  A 40 percent evaluation, the highest evaluation 
assignable under this diagnostic code, requires evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; or, some of the above, with 
abnormal mobility on forced motion.  

Alternatively, the Board's disability can be evaluated under 
Diagnostic Code 5292, on the basis of limitation of motion of 
the lumbar spine.  Under this code provision, slight 
limitation of motion of the lumbosacral spine warrants a 
10 percent evaluation.  Objective demonstration of moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation, whereas severe limitation of motion 
warrants a 30 percent evaluation.  

On VA spinal examination in February 1996, the veteran 
complained of minimal, intermittent low back pain.  Forward 
flexion of the spine was limited to 85 degrees, with backward 
extension to 30 degrees, bilateral extension to 25 degrees, 
and rotation to 30 degrees.  Very minimal tenderness was 
noted in the paraspinal musculature of the lumbar spine.  The 
diagnosis was chronic, intermittent, low-grade back pain.  A 
VA general medical examination report of February 1996 
includes a diagnosis of a history of lower back pain  

On VA examination in January 1998, the veteran again 
complained of minimal, intermittent low back pain, 
approximately one episode of pain per month. Pertinent 
findings on VA examination in 1998 include lumbosacral 
flexion to 95 degrees, extension to 25 degrees, bilateral 
bending to 45 degrees and bilateral rotation to 60 degrees.  
The examiner diagnosed mechanical low back pain but noted 
that there was no resulting disability.

Thus, as indicated above, the veteran's service-connected 
lumbosacral spine disorder, currently diagnosed as mechanical 
low back pain, is manifested by complaints of occasional 
pain, approximately one episode per month, with some evidence 
of minimal limitation motion of the lumbar spine (without 
pain), and some mild decrease in lordosis; but lumbar 
alignment is normal, no muscle spasms are shown, and no 
degenerative changes or disk disease is shown on X-ray 
studies.  

Applying these findings to the above-referenced rating 
criteria, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the criteria for a 
10 percent evaluation under either Diagnostic Code 5292 or 
5295 are met.  Despite the VA examiner's notation of no 
disability, results of range of motion studies in 1996 and 
1998 suggest some minimal limitation of motion on 
examination.  However, when this is considered along with the 
veteran's consistent (and hence, credible) complain of one 
episode of pain per month, conceivably resulting in 
additional functional loss a flare-up, the Board finds that 
disability that can be characterized as either resulting in 
slight limitation of motion (under Diagnostic Code 5292) or 
characteristic pain on motion (under Diagnostic Code 5295) is 
demonstrated.  Assignment of a 10 percent evaluation on this 
basis is consistent with the intention of the rating schedule 
to recognize painful motion as entitled to at least the 
minimum compensable evaluation under the pertinent diagnostic 
code.  See 38 C.F.R. § 4.59 (1998).

However, more than a 10 percent evaluation is not warranted 
under any potentially applicable Diagnostic Code.  Neither 
moderate limitation of motion of the lumbosacral spine, nor 
muscle spasm is shown by any evidence of record.  Additional 
findings on VA examination were minimal.  Significantly, VA 
x-ray studies revealed normal lumbar alignment, no evidence 
of degenerative changes or degenerative disk disease, and 
only some mild decrease in lordosis.  Additionally, no pain 
on motion of the spine and no pain with palpation of the 
spinal and paraspinal muscles were noted on VA examination in 
1998.  The veteran was thought to have a "good" range of 
motion of the lumbar spine, with normal muscle strength on 
most recent VA examination.  These findings, however, fall 
far short of the sort of evidence necessary to meet the 
criteria of a 20 percent evaluation under either Diagnostic 
Codes 5292 or 5295, regarding overall moderate limitation of 
motion of the lumbar spine, or lumbosacral strain with muscle 
spasm.  Furthermore, in the absence of other significant 
clinical findings as regards the low back disability, there 
is no basis for evaluation under any other pertinent 
diagnostic code providing for an evaluation in excess of 10 
percent.  See Diagnostic Codes 5285, 5286, 5293.  

As noted above, the Board has s given careful consideration 
to the beneficial application of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
However, these factors provide no basis for more than a 10 
percent evaluation.  While functional loss due to a 
combination of limited motion and pain has been considered, 
there is no evidence that the veteran experiences weakness, 
fatigability or incoordination of the lumbar spine, so as to 
warrant an evaluation in excess of 10 percent.  Nor is there 
any evidence indicating that the veteran's pain is so 
debilitating as to warrant more than the 10 percent assigned.  
As noted above, he only reports a flare-up of pain 
approximately once per month, , and the veteran reports use 
of over-the-counter pain medication for control of his 
occasional pain. 

B.  Right and Left Knee Disorders

Historically, the veteran's service-connected right knee 
osteoarthritis and left knee osteoarthritis has each been 
evaluated separately under Diagnostic Code 5257 for other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  Under that Diagnostic Code, a 10 
percent disability evaluation is assigned if slight 
impairment of the knee; a 20 percent evaluation is assigned 
for moderate impairment of the knee; and a 30 percent 
evaluation is assigned for severe impairment of the knee.  

The Board notes, however, that evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which, in turn is to 
be evaluated under Diagnostic Code 5003, appears more 
appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). Arthritis established by x-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5260, for limitation of 
flexion of the leg, and Diagnostic Code 5261, for limitation 
of extension of the leg).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See Diagnostic Code 5003.  

The evidence of record shows improvement of bilateral knee 
symptomatology after recent muscle strengthening and 
stretching exercises.  On VA examinations in 1996, the 
veteran reported a history of bilateral knee pain and 
occasional swelling, with aching-type pain lasting for one to 
two weeks and then going away for another one to two weeks 
before returning.  The examiner noted some mild bilateral 
effusion and mild bilateral patellar grinding.  The range of 
motion of the leg and the knee was from 0 degrees of 
extension to 120 degrees of flexion.  X-rays revealed mild 
patellofemoral osteoarthritis bilaterally, the right joint 
greater than the left joint.  The diagnosis was mild 
osteoarthritis, bilateral, patellofemoral joints.  

However, on VA examination of the knees in 1998, the veteran 
reported that he has had "no pain" since began 
strengthening and stretching exercises, after physical 
therapy and nonsteroidal medications.  Range of motion of the 
knees was noted to be full and normal, with extension to 0 
degrees and flexion to 140 degrees bilaterally.  There was no 
evidence of knee effusion, the examiner noted normal 
patellofemoral tracking, and no evidence of laxity or 
atrophy.  The examiner noted a completely intact 
neurovascular system.  Crepitus was noted bilaterally.  
However, x-rays studies were negative for any evidence of 
degenerative joint disease or other pathology.  The examiner 
was of the opinion that no disability was demonstrated.  

Notwithstanding the improvement shown more recently, however, 
the Board finds that the greatest degree of impairment with 
respect to each knee during the appeal period is consistent 
with the assignment of a 10 percent evaluation.  In 1996, 
osteoarthritic changes clearly were demonstrated on x-ray.  
Moreover, the limitation of motion shown with respect to each 
knee in 1996, from 0 to 120 degrees, was not more than 
slight. Compare 38 C.F.R. § 4.71, Plate II (1998) defining 
"standard" range of knee motion as from 0 to 140 degrees.  
At that time, a history of bilateral knee pain and swelling 
was noted.  Clearly, in the absence of medical evidence of 
(or, considering pain, of disability comparable to) extension 
limited to 45 degrees or less (Diagnostic Code 5260), or of 
flexion limited to 10 degrees or more (Diagnostic Code 5261), 
the veteran does not meet the criteria for a compensable 
evaluation based on limited motion.  However, under these 
circumstances, Diagnostic Code 5003 directs the assignment of 
a 10 percent evaluation for each knee.  

While, consistent with the above discussion, a 10 percent 
evaluation for each knee is warranted, there simply is no 
medical basis for a higher evaluation for either knee.  Even 
at the time of greatest impairment, painful motion, 
instability or subluxation, or other significant symptom was 
not objectively shown.  Furthermore, the more recent medical 
evidence shows a much improved overall condition of each 
knee, to include normal range of motion studies, and no 
recent complaints of pain, no effusion or swelling, and no x-
ray evidence of degenerative joint disease or other 
abnormality.  Thus, there is no basis for evaluation of the 
veteran's disability under any other potentially applicable 
diagnostic code providing for a higher evaluation (see 
Diagnostic Codes 5256, 5257, 5258, 5262), and there is 
likewise no basis for assignment of separate evaluations for 
arthritis and instability (see VAOPGCPREC 9-98 (Aug. 14, 
1998);VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994)).  

Finally, as noted above, in addition to the schedular 
criteria, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  While the veteran's 
earlier complains of pain have been taken into  consideration 
in reaching the decision to assign a 10 percent evaluation 
for each knee, the Board would emphasize that there is no 
evidence of weakness, easy fatigability, or incoordination, 
or of disabling pain during flare-ups at any point during the 
appeal period.  


C. Conclusion

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate any of the 
veteran's disabilities, so as to warrant an evaluation for 
any disability greater than the 10 percent assigned herein on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board notes that there has been 
no showing that any disability has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In fact, 
neither hospitalization nor time lost from the veteran's 
occupation as a teacher's aid (see VA examination report of 
January 1998) as the result of his disabilities has been 
shown.  In the absence of evidence of such factors, the Board 
is not required to remand this cases for the procedural 
actions outlined in 38 C.F.R. § 3.321.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A 10 percent evaluation for service-connected lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 10 percent evaluation for service-connected right knee 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 10 percent evaluation for service-connected left knee 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran has asserted that he currently suffers from a 
liver disorder that is related to his period of active 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War since he initially filed a claim for 
such a condition in March 1996.  Significantly, however, the 
RO has never addressed service connection for an abnormal 
liver on the basis of undiagnosed illness due Persian Gulf 
War service per 38 C.F.R. § 3.317 (1998).  Hence, de novo 
consideration of a claim based on undiagnosed illness is 
appropriate.

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, and laboratory 
tests be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, fatigue, headaches, muscle or joint pain, or sleep 
disturbances. 38 C.F.R. § 3.317(b). 

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997).  In essence, this publication directs an RO, 
in receipt of a veteran's claim, to complete all evidentiary 
development of the claim. With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude are helpful in support of a Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.  

Without comprehensive examinations conducted in accordance 
with the aforementioned guidelines, to include findings and 
opinions which address the onset and chronicity of the 
veteran's conditions, the provisions of 38 C.F.R. § 3.317 
cannot be considered.  In the immediate case on appeal, the 
veteran has not been given a VA examination in accordance 
with the above guidelines for Persian Gulf veterans.  In an 
October 1996 statement, the veteran stated that VA physicians 
performing an October 1996 ultrasound stated that he had an 
"abnormal liver."  A copy of an October 1996 VA ultrasound 
report is of record, and it discloses no liver abnormality.  
However, given the veteran's assertion, and in light of the 
fact that he was afforded no other VA examination, a VA liver 
examination should be conducted, so as to determine whether 
he currently suffer from an abnormal liver due to undiagnosed 
illness, consistent with the above guidelines.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit any outstanding 
records of private medical treatment for 
the claimed liver condition, as well as 
signed statements from persons having 
personal knowledge of any of his claimed 
disabilities which include the following 
statement: 

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."  

2.  The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown. Each statement should describe 
exactly what the person observed and 
mention specific dates and places. A 
person on active duty at the time should 
include his or her service number and 
military unit.  

3.  After all available records referred 
to in the above paragraphs are associated 
with the claims file, the RO should 
arrange for a VA medical examination for 
liver disorders, to identify all liver-
related signs or symptomatology which the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf 
service.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of the 
claimed liver disability, should be 
elicited from the veteran.  The claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner in connection 
with the examination. All specialized 
testing should be completed as deemed 
necessary by the examiner.  The examiner 
should expressly offer opinion as to 
whether each identified liver-related 
symptom or condition is attributable to a 
known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above). 

Finally, the examiner should express 
opinion as to when such a liver symptom 
or condition initially manifested itself 
and whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).  

All examination findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.  

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

5.  After completion of the foregoing, 
and all other development deemed 
warranted by the record, the RO should 
adjudicate the issue of service 
connection for a liver disorder claimed 
as due to undiagnosed illness, under the 
provisions of 38 C.F.R. § 3.317 (1998).  
The RO must provide adequate reasons and 
bases for all determinations, citing to 
pertinent legal authority, and address 
all concerns noted in this REMAND.  

6.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case, to include all 
appropriate citations and discussions, 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND, is to obtain additional 
development and adjudication.  The Board intimates no 
opinion, either favorable or unfavorable, as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal, subject to controlling 
regulations on this point, to include 38 C.F.R. § 20.1304 
(1998).  No action is required of the veteran until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

